                 Case 2:05-mc-02025 Document 1755 Filed 11/04/20 Page 1 of 7




                                             UNITED STATES DISTRICT COURT
                                           WESTERN DISTRICT OF PENNSYLVANIA

     --------------------------------------------------       x
     ANDREW BOOTH                                             :
                                                              :
                                                                  Civil Action No. ___________
                  Plaintiff,                                  :
                                                              :
                                                                  COMPLAINT
                                     v.                       :
                                                              :
                                                                  Filed Electronically
     MUTUAL OF OMAHA,                                         :
                                                              :
                                                                  Jury Trial Demanded
                  Defendant.                                  :
                                                              :
                                                              :
     --------------------------------------------------       x

                                                          COMPLAINT



                                 NATURE OF THE ACTION, JURISDICTION AND VENUE


1.           This is an individual action under Section 502(a) of the Employee Retirement Income

             Security Act, as amended (ERISA)(29 U.S.C. §1001 et seq.), to correct unlawful denial of

             benefits and to make Plaintiff whole.



2.           Jurisdiction of this court is invoked pursuant to 28 U.S.C. §1331. This action is authorized

             and instituted pursuant to ERISA.



3.           The actions and policies alleged to be unlawful were committed in and around

             Pittsburgh, Pennsylvania, where Plaintiff resides and, therefore, this action is within the

             jurisdiction of the United States District Court for the Western District of Pennsylvania,

             and the venue is proper.

                                                           PARTIES



4.           Plaintiff Andrew Booth (hereinafter referred to as “Plaintiff” or “Booth”), has resided at all

             relevant times in Pittsburgh, PA 15228.



                                                                                                 Page 1 of 7
         Case 2:05-mc-02025 Document 1755 Filed 11/04/20 Page 2 of 7




5.    Defendant Mutual of Omaha (hereinafter referred to as “Mutual of Omaha”), is a

      corporation with its principal place of business at 3300 Mutual of Omaha Plaza, Omaha, NE

      68175.


6.    Defendant Mutual of Omaha is the claims administrator of the STD Plan sponsored by

      Plaintiff’s employer. 29 U.S.C. §1002(16)(A).


7.    The STD Plan is an employee welfare benefit plan as defined by and governed under and

      pursuant to ERISA.



8.    Defendant is subject to ERISA.



9.    At all relevant times material hereto, Defendant acted by and through its agents, servants,

      and employees who acted within the scope of their authority from Defendant.



                         BACKGROUND AND STATEMENT OF CLAIMS



10.   Plaintiff has been employed by Heeter Direct, a Pittsburgh-based technology corporation,

      as a Director of Technology Solutions since in or about August 2016.



11.   During his employment Plaintiff developed a significant medical condition that required

      medical treatment and surgery.



12.   This condition prevented Plaintiff from working between March 20, 2020, and April 27,

      2020.



13.   Plaintiff applied for short-term disability benefits for that period of time (March 20, 2020, to




                                                                                          Page 2 of 7
         Case 2:05-mc-02025 Document 1755 Filed 11/04/20 Page 3 of 7



      April 27, 2020).



14.   Heeter Direct sponsors an employee welfare plan (the Plan) (short-term disability (STD)

      and long-term disability (LTD)) for its eligible employees.



15.   This disability plan is an ERISA welfare benefit plan.



16.   Defendant Mutual of Omaha is the claims administrator of the STD Plan sponsored by

      Plaintiff’s employer. 29 U.S.C. §1002(16)(A).



17.   Defendant Mutual of Omaha is a Plan fiduciary. 29 U.S.C. §(21)(A).



18.   Plaintiff is a “participant” within the meaning of 29 U.S.C. §1002(7) in the Plan.



19.   According to the STD plan in order to be disabled and, hence, entitled to STD benefits,

      Plaintiff must demonstrate he is unable to perform one or more of the Material Duties of

      his regular job, either on a full-time or part-time basis, and his earnings are negatively

      impacted according to the terms of the policy.



20.   Plaintiff satisfied the definition of “disability” in the Plan from March 20, 2020, until April

      27, 2020.


21.   Plaintiff could not perform the high-level cognitive duties of his job during this time given

      his level of pain, the impairment from that pain, the physical limitations of his condition

      and the cognitive limitations associated with the medication he was on.


22.   On April 21, 2020, Plaintiff underwent surgery because of his condition.


23.   The surgery was successful.


                                                                                           Page 3 of 7
         Case 2:05-mc-02025 Document 1755 Filed 11/04/20 Page 4 of 7




24.   Plaintiff returned to work full time on April 27, 2020.


25.   Plaintiff satisfied the criteria for STD benefits for the period of March 20, 2020, through his

      return to work date of April 27, 2020.



26.   Plaintiff was under the regular and continuing care of physicians between March 20, 2020,

      and April 27, 2020.


27.   Plaintiff’s claim is supported by medical documentation, including treatment notes and

      opinions from his treating physicians and consulting physicians.



28.   Defendant has discretionary authority under the Plan, as the Administrator, to interpret

      and construe the Plan’s provisions, to determine eligibility, and to render claim

      determinations.



29.   This authority, however, does not relieve Defendant of its duty to apply the plain meaning

      of the Plan, and the plain meaning of what does or does not constitute disability, to its

      consideration of Plaintiff’s application for benefits.



30.   Defendant has a fiduciary duty to Plaintiff to conduct its reviews and the granting or denial

      of benefits reasonably and for the benefit of Plaintiff, and in accordance with the plain

      meaning of the Plan.



31.   Defendant denied Plaintiff’s claim for STD benefits.


32.   Contrary to Defendant’s fiduciary duty Defendant’s denial was arbitrary and capricious.


33.   There was no rational factual basis to support the denial.




                                                                                          Page 4 of 7
         Case 2:05-mc-02025 Document 1755 Filed 11/04/20 Page 5 of 7



34.   Under any ERISA standard of review, Defendant’s review and decision to deny Plaintiff’s

      disability benefits was wrong and/or arbitrary and capricious, in violation of ERISA, and in

      violation and contrary to standards and provisions of the applicable STD Plan.


35.   Defendant’s review, claim handling, and decision to deny Plaintiff’s disability benefits was

      arbitrary and capricious inasmuch as it was not reasonable and was not supported by the

      evidence of record.


36.   Defendant’s review, claim handling and denial of Plaintiff’s benefits was also self-serving

      and otherwise tainted by both substantive and procedural conflict of interest.


37.   Defendant’s review, claim handling and denial of Plaintiff’s benefits was also the product

      of a disregard of ERISA claim regulations that, together with the other violations of the

      Plan and its fiduciary duty to Plaintiff, constitutes “extraordinary circumstances” that

      warrant and demand a substantive remedy.


38.   The decision to deny Plaintiff’s disability benefits resulted in a monetary savings to

      Defendant and, thus, was tainted by a conflict of interest.


39.   As a direct result of the Defendant’s violations of ERISA Plaintiff has been denied payment

      of short term disability benefits for the full disability period, which payments plus interest

      he is entitled to recover and seeks herein.


40.   As a direct result of Defendant’s violations of ERISA Plaintiff has had to retain counsel and

      incur attorney’s fees and incur other costs and expenses which he is entitled to recover

      and seeks to recover herein.


41.   Defendant is obligated to abide by the terms and conditions as stated in its own policy of

      coverage (the Plan).


42.   Under ERSIA, Defendant is bound to honor its own contract.




                                                                                         Page 5 of 7
         Case 2:05-mc-02025 Document 1755 Filed 11/04/20 Page 6 of 7




43.   Defendant breached this duty to comply with its own contract, and arbitrarily and

      capriciously failed and refused to abide by the terms and conditions as stated in its own

      policy.



44.   Plaintiff exhausted the administrative appeals of the denial of his STD benefits.



                 COUNT I: §502(a) ERISA (UNLAWFUL DENIAL OF BENEFITS)



45.   Plaintiff hereby incorporates Paragraphs 1 through 44 of his Complaint as though the

      same were more fully set forth at length herein.



46.   Plaintiff is eligible to receive STD benefits from Defendant within the meaning of ERISA

      and within the meaning of the Plan.



47.   Plaintiff applied for STD benefits in accordance with the Plan.



48.   Plaintiff was unable to perform one or more of his Material Job Duties on a full-time basis

      (or on a part-time basis) within the period of time in question.



49.   Plaintiff provided appropriate and necessary medical documentation from his physicians

      to support his application.



50.   Defendant denied Plaintiff’s application.


51.   Plaintiff appealed the initial denial of his application.


52.   Defendant denied the appeal.




                                                                                          Page 6 of 7
           Case 2:05-mc-02025 Document 1755 Filed 11/04/20 Page 7 of 7



53.   Defendant’s denial was arbitrary and capricious, lacked any reasonable factual basis, was

      directly contrary to the plain meaning of the Plan and was a breach of Defendant’s

      fiduciary duty to Plaintiff.



54.   Defendant’s actions were in violation of §502(a) of ERISA.



55.   Defendant’s violations of the law have been knowing and willful.



56.   Plaintiff is seeking lost benefits, interest, attorney’s fees and costs.



                                      PRAYER FOR RELIEF



57.   WHEREFORE, Plaintiff respectfully requests that this Court:

      A.      Order Defendant to make Plaintiff whole by paying monetary damages, interest and

              other affirmative relief, including benefits, necessary to eradicate the effects of its

              unlawful actions.

      B.      Order Defendant to pay the costs and reasonable attorney's fees incurred by

              Plaintiff.

      C.      Grant such further relief as the Court deems necessary and proper.

                                                      Respectfully submitted,

                                                        s/Joseph H. Chivers
                                                      Joseph H. Chivers, Esquire
                                                      The Employment Rights Group LLC
                                                      PA ID No. 39184
                                                      Suite 650
                                                      100 First Avenue
                                                      Pittsburgh, PA 15222
                                                      (412) 227-0763
                                                      (412) 281-8481 FAX
                                                      jchivers@employmentrightsgroup.com

                                                      Counsel for Plaintiff
                                                      Andrew Booth
DATED: November 4, 2020


                                                                                          Page 7 of 7
